UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 18, 2012 Lucas Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 001-32508 20-2660243 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite 1550, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713) 528-1881 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. As previously reported in the Form 8-K filed on April 16, 2012 by Lucas Energy, Inc. ("Lucas" or the "Company") (the "Prior Form 8-K"), on April 16, 2012, the Company agreed to sell an aggregate of 2,950,000 units, with each unit consisting of one share of Company common stock (the “Shares”) and 0.35 of a warrant to purchase one share of the Company's common stock at an exercise price of $2.30 per share (the “Warrants”, and collectively with the Shares, the “Units”) in a registered direct offering (the “Offering”). On April 18, 2012, the Offering closed, and the Company received an aggregate of $5,900,000 in gross funding and approximately $5,500,000 in net proceeds after paying commissions and other expenses associated with the Offering.The Company plans to use the net proceeds to pay down expenses related to drilling, lease operating, workover activities and for general corporate purposes, including general and administrative expenses.Additionally, the Company may receive up to an additional $2,374,750 upon exercise of the Warrants.A total of 2,950,000 Shares and 1,032,500 Warrants (incorrectly stated as 1,302,500 Warrants in the Prior Form 8-K) were sold in connection with the Offering. More information on the Offering, the Warrants and the placement agent engaged in connection with the Offering, as well as copies of the Form of Subscription Agreement, Placement Agency Agreement and Form of Warrant associated with the Offering can be found in the Prior Form 8-K filing, and investors are encouraged to review such Prior Form 8-K filing for more information on the Offering. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. EXHIBIT NO. DESCRIPTION 99.1* Press Release * Filed herewith -2- Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUCAS ENERGY, INC. By:/ s / K. Andrew Lai Name:K. Andrew Lai Title:Chief Financial Officer Date: April 18, 2012 -3- EXHIBIT INDEX EXHIBIT NO. DESCRIPTION 99.1* Press Release * Filed herewith -4-
